ORDER
PER CURIAM:
Franklin Carrender (“Carrender”) appeals from the trial court’s judgment convicting him of possession of methamphetamine with intent to distribute and unlawful use of drug paraphernalia. Car-render argues on appeal that the trial court erred in overruling his motion to suppress and in admitting evidence found on his person and in his truck. Carren-der claims that the evidence should have been excluded because it was obtained as a result of a police officer detaining him without reasonable suspicion that he was engaged in illegal activity. We affirm. Rule 30.25(b).